DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Examiner Notes
Claims 1 and 11 are amended.
No claims are newly added.
No claims are canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Villafañe; Mildred (US 20190278776 A1) hereinafter Villa in view of Ramesh Panuganty (US 20160378867 A1) hereinafter Panuganty as applied, and further in view of Elenbaas et al (US 20050028194 A1) .

Regarding Claim 1, Villa teaches 
A method of presenting personalized content, the method comprising (Villa [Abstract] discloses ranked lists of content referrals according to its content scores):
receiving from a user device (Villa Para.[0044] disclose electronic device such as a smart phone), a selection for content preferences (Villa Para.[0043] disclose select an action to associate with the content referral) including a first preference for content having pictorial representations, a second preference for content having verbal expressions, and a third preference for content having a summary of specified subject matter ; 
retrieving a set of representations of content, the representations having content scores for the received combined content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person. Para.[0074] and Table 1 discloses that adding audio or music to the content receive score points. Therefore, the quantity of audio affects the scores.), or third scores comprising indicators of a presence of the summary in the associated content;
in response to receiving the content preferences, sorting the representations of content according to the content scores for the received combined content preferences, to generate a sorted list of the content representations (Villa Fig. 4. And Para.[0051] discloses a ranked list based on the scores associated with each item in the list.); and 
generating for display on an electronic display device the sorted list of the content representations.  (Villa Fig. 4. And Para.[0051] discloses a display of the ranked list.)

transmitting from the user device and to a content curator, the received combined selection for content preferences;
from a memory of the content curator;
transmitting from the content curator to the user device the sorted list of content representation;
display associated with the user device.
Panuganty teaches 
transmitting from the user device and to a content curator (Panuganty Para [0024] disclose computer device which can be a mobile device ‘user device’ communicating with service provider in Fig. 1 element 112 of communicate to service provider, which is equated to content curator), the received combined selection for content preferences (Panuganty Para [0045] disclose user’s preference in selecting presentation structures) ;
from a memory of the content curator (Panuganty Fig. 1 Element 116 disclose a memory for service provider which is a computer that will have memory);
transmitting from the content curator to the user device the sorted list (Panuganty Para [0035] disclose ranking ‘sorted list’ would result in higher probability by the ranking algorithm) of content representation (Panuganty Para [0045] disclose presentation structures be more appropriate that bar graphs, pie charts and the like and presentation structures can be used for presenting query results to the user);
display associated with the user device (Panuganty Para [0040] disclose displaying search results for the user’s query).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panuganty’s Systems and Methods for instant crawling, curation of data sources, and enabling ad-hoc search, with a motivation to aggregate data from sources in order to provide meaningful insights. (Panuganty Para.[0007]).
Neither Villa nor Panuganty teach 
a selection for content preferences including a first preference for content having pictorial representations, a second preference for content having verbal expressions, and a third preference for content having a summary of specified subject matter.
Elenbaas teaches 
a selection for content preferences (Elenbaas Para [0031] and Fig. 3: disclose a method of user’s ability to select multiple preferences and also teaches a user request all story segments that match all ‘combined’ of the user’s preferences) including a first preference for content having pictorial representations (Elenbaas Para [0033] disclose preferences of filtering by pictorial summary ‘pictorial representation’), a second preference for content having verbal expressions (Elenbaas Para [0033] disclose audio segment that are associated with the story segment), and a third preference for content having a summary of specified subject matter .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elenbass’s Systems and Methodsof personalized news retrieval, with a motivation to allow a user to quickly and easily select and receive stories of interest. (Elenbaas Para.[0009]).

Regarding Claim 6, Villa teaches 
The method of claim 1, wherein the content comprises audio content. (Villa Para.[0053] discloses having a “Audio” filter which indicates that content includes audio content.) 

Regarding Claim 7, Villa teaches 
The method of claim 1, wherein the content comprises video content. (Villa Para.[0051] discloses searching up Lady Gaga and procure the performance identified in the list item. This indicates video content of the performance.)  

Regarding Claim 11, Villa teaches 
A system for presenting personalized content : (Villa [Abstract] discloses ranked lists of content referrals according to its content scores), the system comprising: 
a storage device; and control circuitry configured to (Villa Para.[0086-0087] discloses disk storage device and operating system.):
receive content preferences including a first preference for content having pictorial representations, a second preference for content having verbal expressions (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. ), and a third preference for content having a summary of specified subject matter (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. Examiner concedes the prior art teaches on only audio preference. However, examiner discussed the selection of all three ‘combined’ preference in the secondary art below); 
retrieve a set of representations of content, the representations having content scores for the received content preferences, the content scores including at least one of first scores corresponding to a quantity of the pictorial representations in the associated content, second scores corresponding to a quantity of the verbal expressions in the associated content (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person. Para.[0074] and Table 1 discloses that adding audio or music to the content receive score points. Therefore, the quantity of audio affects the scores.), or third scores comprising indicators of a presence of the summary in the associated content;
in response to receiving the content preferences, sorting the representations of content according to the content scores for the received content preferences, to generate a sorted list of the content representations (Villa Fig. 4. And Para.[0051] discloses a ranked list based on the scores associated with each item in the list.); and 
generate for display on an electronic display device the sorted list of the content representations.  (Villa Fig. 4. And Para.[0051] discloses a display of the ranked list.)
Villa does not teach 
transmitting from the user device and to a content curator, the received selection for content preferences;
from a memory of the content curator;
transmitting from the content curator to the user device the sorted list of content representation;
display associated with the user device.
Panuganty teaches 
transmitting from the user device and to a content curator (Panuganty Para [0024] disclose computer device which can be a mobile device ‘user device’ communicating with service provider in Fig. 1 element 112 of communicate to service provider, which is equated to content curator), the received selection for content preferences (Panuganty Para [0045] disclose user’s preference in selecting presentation structures) ;
from a memory of the content curator (Panuganty Fig. 1 Element 116 disclose a memory for service provider which is a computer that will have memory);
transmitting from the content curator to the user device the sorted list (Panuganty Para [0035] disclose ranking ‘sorted list’ would result in higher probability by the ranking algorithm) of content representation (Panuganty Para [0045] disclose presentation structures be more appropriate that bar graphs, pie charts and the like and presentation structures can be used for presenting query results to the user);
display associated with the user device (Panuganty Para [0040] disclose displaying search results for the user’s query).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panuganty’s Systems and Methods for instant crawling, curation of data sources, and enabling ad-hoc search, with a motivation to aggregate data from sources in order to provide meaningful insights. (Panuganty Para.[0007]).
Neither Villa nor Panuganty teach 
a selection for content preferences including a first preference for content having pictorial representations, a second preference for content having verbal expressions, and a third preference for content having a summary of specified subject matter.
Elenbaas teaches 
a selection for content preferences (Elenbaas Para [0031] and Fig. 3: disclose a method of user’s ability to select multiple preferences and also teaches a user request all story segments that match all ‘combined’ of the  including a first preference for content having pictorial representations (Elenbaas Para [0033] disclose preferences of filtering by pictorial summary ‘pictorial representation’), a second preference for content having verbal expressions (Elenbaas Para [0033] disclose audio segment that are associated with the story segment), and a third preference for content having a summary of specified subject matter (Elenbaas Para [0033] disclose providing summary of the text segment also be displayed with the display of the pictorial summary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elenbass’s Systems and Methods of personalized news retrieval, with a motivation to allow a user to quickly and easily select and receive stories of interest. (Elenbaas Para.[0009]).

Regarding Claim 16, Villa teaches 
The system of claim 11, wherein the content comprises audio content. (Villa Para.[0053] discloses having a “Audio” filter which indicates that content includes audio content.)  

Regarding Claim 17, Villa teaches 
The system of claim 11, wherein the content comprises video content. (Villa Para.[0051] discloses searching up Lady Gaga and procure the   

Claim 2, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa, Elenbaas and Panuganty as applied to claim 1 above, and further in view of Sun; Jian-Tao et al.  (US 9443245 B2) hereinafter Sun. 
Regarding Claim 2, Villa teaches 
The method of claim 1, wherein: the content preferences further include a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is positive, the score can increase. Therefore the number of positive reviews affect the score.); and
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a positive opinion about a product. This can be used as the score corresponding to the positive reviews for the associated content.)


Regarding Claim 3, Villa teaches 
The method of claim 1, wherein: the content preferences further include a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is negative, the score can decrease. Therefore the number of negative reviews affect the score.); and
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a negative opinion about a product. This can be used as the score corresponding to the negative reviews for the associated content.)


Regarding Claim 12, Villa teaches 
The system of claim 11, wherein: the content preferences further include a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is positive, the score can increase. Therefore the number of positive reviews affect the score.); and
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a positive opinion about a product. This can be used as the score corresponding to the positive reviews for the associated content.)


Regarding Claim 13, Villa teaches 
The system of claim 11, wherein: the content preferences further include a fourth preference for content having positive review scores (Villa Para.[0029, 0040] discloses positive comments or attributes can affect the score of the content. If the attribute is negative, the score can decrease. Therefore the number of negative reviews affect the score.); and
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.). 
Villa does not teach 
fourth scores corresponding to numbers of positive reviews received for the associated content
Sun teaches 
fourth scores corresponding to numbers of positive reviews received for the associated content (Sun Fig. 4 and Para.[0043] discloses tracking the number of users who had a negative opinion about a product. This can be used as the score corresponding to the negative reviews for the associated content.)
.

Claim 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa, Elenbaas and Panuganty as applied to claim 1 above, and further in view of Ahmed; Syed A. et al. (US 20160260064 A1) hereinafter Ahmed. 
Regarding Claim 4, Villa teaches 
The method of claim 1, wherein: the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.); and 
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), 
Villa does not teach
a fourth preference for content relevant to a predetermined job market 
fourth scores corresponding to a degree of match between the content and the predetermined job market.
However, Ahmed teaches
a fourth preference for content relevant to a predetermined job market (Ahmed Para.[0109-0110] discloses calculating a score based on skills needed in a geographic location. This allows the server to link course and/or jobs related to the trending skill. )
fourth scores corresponding to a degree of match between the content and the predetermined job market (Ahmed Para.[0121-0122] discloses a list of skills based on the respective total score for each geographic location. This list is the match between the geographic location and skills needed for the job.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed’s SYSTEMS AND METHODS FOR A CAREER AND COURSES PORTAL and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend relevant jobs based on the user courses data set. (Ahmed Para.[0034]).

Regarding Claim 14, Villa teaches 
The system of claim 11, wherein: the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.),; and 
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), 

a fourth preference for content relevant to a predetermined job market 
fourth scores corresponding to a degree of match between the content and the predetermined job market.
However, Ahmed teaches
a fourth preference for content relevant to a predetermined job market (Ahmed Para.[0109-0110] discloses calculating a score based on skills needed in a geographic location. This allows the server to link course and/or jobs related to the trending skill. )
fourth scores corresponding to a degree of match between the content and the predetermined job market (Ahmed Para.[0121-0122] discloses a list of skills based on the respective total score for each geographic location. This list is the match between the geographic location and skills needed for the job.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmed’s SYSTEMS AND METHODS FOR A CAREER AND COURSES PORTAL and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend relevant jobs based on the user courses data set. (Ahmed Para.[0034]).

5 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa, Elenbaas and Panuganty as applied to claim 1 above, and further in view of Stanton; Aaron et al. (US 20170052948 A1) hereinafter Stanton.
Regarding Claim 5, Villa teaches 
The method of claim 1, wherein: the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.); and 
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.),.  
Villa does not teach
a fourth preference for concise content 
fourth scores corresponding to a conciseness of the associated content
However, Stanton teaches
a fourth preference for concise content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length. This is the score based on content length.)
fourth scores corresponding to a conciseness of the associated content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanton’s System And Method For Analyzing And Categorizing Text and 

Regarding Claim 15, Villa teaches 
The system of claim 11, wherein: the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.),; and 
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.),.  
Villa does not teach
a fourth preference for concise content 
fourth scores corresponding to a conciseness of the associated content
However, Stanton teaches
a fourth preference for concise content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length. This is the score based on content length.)
fourth scores corresponding to a conciseness of the associated content (Stanton Para.[0009] discloses Reading Ease score based on word length and sentence length.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stanton’s System And Method For Analyzing And Categorizing Text and .

Claim 8 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villa, Elenbaas and Panuganty as applied to claim 1 above, and further in view of WANG; Jun et al. (US 20140186817 A1) hereinafter Wang.
Regarding Claim 8, Villa teaches
The method of claim 7, wherein the video content comprises online learning content.  (Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to recommend online learning materials among the vast amount on the internet. (Wang Para.[0002-0003]).

Regarding Claim 18, Villa teaches
The system of claim 17, wherein the video content comprises online learning content.  (Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of .

Claims 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Villa, Elenbaas, Panuganty and Wang as applied to claim 8 above, and further in view of Ren; Dahai et al. (US 20140289779 A1) hereinafter Ren.
Regarding Claim 9, the combination of Villa and Wang teaches The method of claim 8, wherein;
Villa teaches     
the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.),; and 
the content scores further include (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.),  
Wang teaches the online learning content Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
The combination of Villa and Wang does not teach
comprises a plurality of chapters
a fourth preference for content having high chapter scores
fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
However, Ren teaches 
comprises a plurality of chapters (Ren Para.[0031] discloses portions of each content item as chapters.)
a fourth preference for content having high chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores.)
fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters (Ren Para. [0042] discloses a score involves total number of chapters in the content item and matching global key words. This score can be seen as ratings for the chapters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ren’s KEY WORD BASED MEDIA CONTENT SEARCHING in combination with Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to match media content to key words in a search query. (Ren [Abstract]).

Regarding claim 10, the combination of Villa, Wang, and Ren teaches The method of claim 9.
Villa teaches
wherein the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.).
Ren teaches
a fifth preference for a highest one of the chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores. The first recommended would be the highest score.)

Regarding Claim 19, the combination of Villa and Wang teaches The system of claim 18, wherein;
Villa teaches     
the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.); and 
the content scores further include at least one of the first scores, the second scores (Villa, Para.[0025] discloses a score to each user interaction with content referrals to a place, thing, person.), the third scores,  
Wang teaches the online learning content Wang Para.[0001-0002] discloses ranking open education materials. Open education includes online learning programs.)
The combination of Villa and Wang does not teach
comprises a plurality of chapters
a fourth preference for content having high chapter scores
fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters.
However, Ren teaches 
comprises a plurality of chapters (Ren Para.[0031] discloses portions of each content item as chapters.)
a fourth preference for content having high chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores.)
fourth scores that are the chapter scores, wherein the chapter scores are ratings of the chapters (Ren Para. [0042] discloses a score involves total number of chapters in the content item and matching global key words. This score can be seen as ratings for the chapters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ren’s KEY WORD BASED MEDIA CONTENT SEARCHING in combination with Wang’s System And Method For Analyzing And Categorizing Text and Villa’s SEARCH ENGINE SCORING AND RANKING, with a motivation to match media content to key words in a search query. (Ren [Abstract]).

Regarding claim 20, the combination of Villa, Wang, and Ren teaches The system of claim 19.
Villa teaches
wherein the content preferences further include (Villa Para.[0053] discloses having a “Audio” filter which limits to audio content. There are other filters available which indicates other preferences can be chosen.),.
Ren teaches
a fifth preference for a highest one of the chapter scores (Ren Para.[0044] discloses the search engine ranking the results based on the scores. The first recommended would be the highest score.)

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suponau; Dzmitry et al. (US 20080168045 A1) disclosed ranking content based on quantitative measurements. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159